Citation Nr: 1513592	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-39 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for a left ankle disability prior to April 10, 2014, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for a right ankle disability prior to April 10, 2014, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for a lumbar spine disability prior to April 10, 2014, and in excess of 10 percent thereafter.

4.  Entitlement to a compensable rating for left lower extremity radiculopathy, secondary to a lumbar spine disability prior to April 10, 2014, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 2002 to September 2007.  He is a recipient of the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection for and assigned non-compensable ratings for a right and left ankle disability, and a lumbar spine disability.

A May 2014 rating decision from the Appeal Management Center (AMC) increased the ratings for the Veteran's right and left ankle disability to 10 percent each and a lumbar spine disability was increased to 10 percent, effective April 10, 2014.  The AMC also granted a separate 10 percent rating for left lower extremity radiculopathy of the sciatic nerve effective April 10, 2014.  As higher ratings for the right and left ankle disability, lumbar spine disability, and left lower extremity radiculopathy of the sciatic nerve are assignable for periods before and after the date of the assignment of 10 percent ratings, the claim for a higher initial rating for a right and left ankle disability, lumbar spine disability, and lower extremity radiculopathy all remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2014, the Board remanded these matters for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The evidence shows that the Veteran has experienced painful motion in both ankles from the date of claim, but his ankles are not shown to either have marked limitation of motion or be ankylosed.

2.  From the September 10, 2007, effective date of the grant of service connection for a lumbar spine disability to April 10, 2014, the evidence of record does not establish that muscles spams, guarding, or localized tenderness resulted in either an abnormal gait or an abnormal spinal contour.  Nor was the Veteran shown to have forward flexion that was functionally limited to 85 degrees or less, or a combined range of motion of the thoracolumbar spine that was functionally limited to 235 degrees or less. 

3.  As of April 10, 2014, the evidence of record shows that the Veteran's lumbar spine symptomatology includes muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal countours. 

4.  At no time has the Veteran's lumbar spine been shown to be either ankylosed or so functionally limited that forward flexion was limited to 30 degrees or less.

5.  Prior to the April 10, 2014, effective date of the grant of service connection for lower extremity radiculopathy associated the service connected lumbar spine strain, no objective evidence of radiculopathy was shown on medical examinations.  As of April 10, 2014, the Veteran's lower extremity radiculopathy was not shown to manifest with moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for a left ankle disability have been met, but the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2014).

2.  The criteria for an initial rating of 10 percent for a right ankle disability have been met, but the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2014).

3.  The criteria for a 20 percent rating, but no higher, were met as of April 10, 2014, but the criteria for a compensable rating prior to that date have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5237 (2014).

4.  The criteria for a compensable rating prior to April 10, 2014, and in excess of 10 percent thereafter, for left lower extremity radiculopathy have not been met.  38 C.F.R. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment.  Additionally, the Veteran testified at a DRO hearing was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with VA examinations in August 2007, January 2012, and April 2014 (the reports of which have been associated with the claims file), addressing the issues on appeal.  The Board finds the examination reports to be fully adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Left and Right Ankle Disabilities

The Veteran filed his claim for service connection for bilateral ankle disabilities prior to separating from service.  Service connection was granted with noncompensable ratings assigned for each ankle under Diagnostic Code 5271.  During the course of the Veteran's appeal, the ratings for each ankle was increased to 10 percent, effective April 10, 2014.  As such, the Board will consider both whether a rating in excess of 10 percent is warranted for either ankle and also whether a compensable rating was warranted earlier than April 10, 2014.

As noted, the Veteran's left and right ankle disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to limited range of motion.  Under that code, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle.  Prior to April 10, 2014 the Veteran was assessed with a non-compensable rating for both the left and right ankle disabilities.

Disabilities of the ankle can be rated based on limitation of the affected joint under several diagnostic codes.  Ankylosis of the ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under that code, a 20 percent rating is warranted when the ankle is ankylosed in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted when the ankle is ankylosed in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted when the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity. 

Ankylosis of the subastragalar or tarsal joint is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5272.  Under that code, a 10 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  A 20 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position. 

Malunion of the os calcis or astragalus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5273.  Under that code a 10 percent rating is warranted for moderate deformity and a 20 percent rating is warranted for marked deformity.  A 20 percent rating is warranted for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274. 

Prior to April 10, 2014, the Board finds that the Veteran's left and right ankle disabilities manifested with painful motion, and therefore an initial rating of 10 percent but no higher is warranted from the date of the Veteran's separation.  See 38 C.F.R. § 4.59, Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

Here, the RO granted a 10 percent rating for each ankle based on a finding of pain and functional impairment at the Veteran's April 2014 examination, but the Veteran has consistently voiced the same complaints about bilateral ankle pain since his time in service.  As such, the Board concludes that the 10 percent rating that is assigned for each ankle should date from the Veteran's separation.

A rating in excess of 10 percent has not been shown for either ankle at any time during the course of the Veteran's appeal.

In this regard, the Board notes that the limitation of motion and symptoms resulting from his left and right ankle disabilities were no more than mild in nature.  The Veteran was able to achieve normal plantar flexion and dorsiflexion at all three of his VA examinations during the course of his appeal.  The Veteran has consistently reported pain in his ankles, but the examinations have not shown that the Veteran is so functionally limited that the range of motion in his ankle is marked.  In fact the Veteran consistently demonstrated full range of motion with only pain at the end of motion, and repetitive motion testing did not diminish his range of motion.

The Court of Appeals for Veterans Claims (Court) has explained that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, as discussed, it does not.  Therefore, a rating in excess of 10 percent is not warranted for either ankle based on limitation of motion. 

The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such as pain. Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the Veteran is also credible as he has consistently reported left and right ankle pain throughout the period on appeal.  The Board finds that the experienced limitation of motion and more specifically painful motion warrants the minimal compensable for both the left and right ankles.  38 C.F.R. § 4.59 (2014).  Therefore, the Board finds that as of separation, a 10 percent rating is warranted for each ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).
The Board finds that no rating higher than 10 percent is warranted for the left and right ankle disabilities.  The evidence does not show limitation of motion, even when painful motion and other limited factors are considered, that meets the criteria of Diagnostic Code 5270 or 5271 for any rating higher than 10 percent.  

The evidence does not show ankylosis, malunion, or astragalectomy.  In fact, each examiner has specifically indicated that ankylosis was not present in either ankle. Therefore, the Board finds that a rating greater than 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2014).

As such, to the extent described above, the Veteran's claim is granted.

Extraschedular Consideration- Left and Right Ankle 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  Specifically, the Veteran has reported symptoms of pain and soreness which are contemplated by the rating criteria.  38 C.F.R. § 4.59 (2014).  There is no indication that the average industrial impairment from the left or right ankle disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  Moreover, even if the schedular rating criteria were not found to adequately contemplate the Veteran's ankle disabilities, the evidence does not show that the Veteran has been hospitalized for either ankle to that the ankles have caused marked interference with employment, beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Lumbar Spine Disability

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a (2014). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2014).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2014). 

The RO has rated the Veteran's low back disability under Diagnostic Code 5237 for lumbosacral strain of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.

A November 2007 rating decision granted service connection for a lumbar spine disability with an initial noncompensable rating that was assigned pursuant to Diagnostic Code 5237.  In a May 2014 rating decision, a higher 10 percent rating was granted for the lumbar spine disability effective as of April 10, 2014 (the date of a VA examination that was found to show worsening).

The Board finds that prior to April 10, 2014, the Veteran's lumbar spine disability did not warrant a compensable rating as the medical evidence did not show forward flexion of the Veteran's thoracolumbar spine was functionally limited to 85 degrees or less; that the combined range of motion of the thoracolumbar spine was functionally limited to 235 degrees or less; muscle spasm, guarding, or localized tenderness; ankylosis; or a vertebral body fracture with loss of 50 percent or more of the height.

An August 2007 VA examination report shows that the Veteran reported lower back pain since Ranger school in May 2005 and worse in Afghanistan because he had to wear protective armor and carry heavy gear.  The Veteran described low back achiness with no radiation of pain, no numbness, tingling, and no bowel or bladder problems.  He did report some morning stiffness but no weakness and was not undergoing any treatment at the time of the examination.  The examiner reported that the Veteran did not experience any periods of flare ups.  The Veteran's functional self-assessment noted that his back limited his ability to go biking and use weights at the gym.  He reported that he used an elliptical machine for exercise and did not participate in longer runs.  He reported no effects on his activities of daily living.  The examiner noted that the Veteran had a normal spine, limbs, posture, gait, position of curvature of the spine, symmetry in appearance, and normal spinal motion. Range of motion of the thoracolumbar spine was forward flexion 0 to 90 degrees, extension 0 to 30 degrees, bilateral lateral flexion 0 to 30 degrees, bilateral lateral rotation 0 to 30 degrees- all noted as normal.  The spine was not found to be painful on motion and the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  No objective evidence of painful motion, spasm, weakness, tenderness, no postural abnormalities, ankylosis, or abnormal musculature of the back were noted.  No incapacitating episodes or abnormal neurological indications were evaluated by the examiner.  X-ray imaging shows no acute osseous abnormalities and no significant degenerative changes, and the impression was noted as unremarkable views of the lumbar spine.

A January 2012 VA examination report showed that the Veteran did not have a medical diagnosis of the thoracolumbar spine.  He did not report any flare-ups.  Range of motion testing showed forward flexion to 90 degrees with pain noted at 90 degrees, extension to 30 degrees with pain noted at 30 degrees, bilateral flexion to 30 degrees with pain noted at 30 degrees, bilateral rotation to 30 degrees with pain noted at 30 degrees.  The Veteran was able to perform repetitive use testing with no additional loss motion.  Functional loss was noted by the examiner as interference with sitting, standing, and weight bearing.  No localized tenderness or pain on palpation was reported.  The examiner reported that the Veteran did not display any indications of neurological abnormalities or radiculopathy symptoms associated with his lumbar spine disability.  The examiner reported that the Veteran did not have a diagnosis of IVDS.  The examiner did report that the Veteran's sitting endurance at work was compromised by low back discomfort.

VA treatment records do not show back symptomatology that is different than what was shown on the two aforementioned examinations.

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability did not warrant a compensable rating prior to April 10, 2014.  Specifically, range of motion testing as shown on the August 2007 and January 2012 VA examination reports did not show an occasion where the Veteran's lumbar spine was limited to 85 degrees or less, nor was the combined range of motion of the thoracolumbar spine less than 235 degrees.  The Veteran was also never diagnosed with muscle spasms, guarding, or localized tenderness in his lumbar spine or with a vertebral body fracture with loss of 50 percent more of height.  

The Board further notes that there is no evidence of additional limitation experienced by the Veteran on repetition.  Further, while the January 2012 VA examiner found evidence of painful motion, this was noted not to limit the Veteran's range of motion and was noted only at the normal endpoint of each evaluation.  38 C.F.R. § 4.40, 4.45 (2014).  There is no evidence showing that the Veteran had more limitation of motion than that found at his VA examinations, to include during any reported painful flare-ups or limitation due to fatigability, incoordination, excess motion, or painful motion.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a compensable schedular rating for the functional impairment of the Veteran's lumbar spine disability prior to April 10, 2014.  

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, prior to April 10, 2014, the Veteran was not diagnosed with degenerative disc disease therefore Diagnostic Code 5243 is not applicable, as the VA examiner in 2012 specifically found that IVDS was not present.  Moreover, is no evidence of record indicating that the Veteran experienced incapacitating episodes which required medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2014).

The Board has also considered whether separate ratings for neurological findings are warranted.  While the Veteran has complained prior to April 2014 of pain, he did not report nor was he assessed with radiculopathy associated with the lumbar spine disability on either the August 2007 or January 2012 VA examinations and no neurologic impairment is described in the VA treatment records.  Moreover, during both examinations the Veteran did not complain of or was diagnosed with any neurological symptoms.  Therefore, a separate rating for neurological manifestations is not warranted prior to April 10, 2014. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable schedular rating prior to April 10, 2014 for a lumbar spine disability, and the claim is denied.  

In a May 2014 rating decision, a higher 10 percent rating was granted for the lumbar spine disability effective April 10, 2014.  The Board finds that the preponderance of the evidence supports a rating of 20 percent but no higher for the Veteran's lumbar spine disability as of April 10, 2014.

An April 2014 VA examination report shows that the Veteran was diagnosed with a lumbosacral strain, intervertebral disc syndrome, and spondylolisthesis.  The Veteran reported pain and stiffness, with repetitive bending, stooping, and lifting.  The Veteran did report intermittent left sided radicular pain and tingling to the left foot without the presence of numbness or tingling.  He reported that he used self-care methods of over the counter medications and stretching.  Flare ups were reported that impacted sitting for long periods, standing for long periods, lifting, bending, and stooping.  Range of motion showed forward flexion to 90 degrees with pain at 80 degrees, extension to 30 degrees, with pain noted at 20 degrees. Bilateral lateral flexion to 30 degrees with pain noted at 30 degrees, and bilateral lateral rotation to 30 degrees with no pain noted.  Repetitive use testing was completed that showed no additional loss of range of motion.  The examiner reported that functional loss due to the lumbar spine disability consisted of pain on movement, interference with sitting, standing, and weight bearing.  Pain and muscle spasms were noted along the lower thoracolumbar and lumbar paraspinal muscles. Right sided prominence of musculature noted in thoracolumbar spine. The examiner noted that the Veteran did have muscle spasms of the thoracolumbar paraspinal muscles resulting in abnormal gait and abnormal spinal countours.  No muscle spasms of the thoracolumbar spine not resulting in an abnormal gait or abnormal spinal countours.  The Veteran exhibited normal reflex examinations and normal sensory examination.  Radiculopathy was noted on the left lower extremity as mild for pain.  No other signs of radiculopathy were diagnosed.  The examiner identified the affected nerve roots as the left sciatic nerve.  No ankylosis of the spine was diagnosed and no other neurological abnormalities were present.  The Veteran was diagnosed with intervertebral disc syndrome but no incapacitating episodes over the past 12 months were shown.  X rays showed that the Veteran had arthritis affecting the lumbar spine.  The examiner noted that the Veteran was employed but limitation due to the lumbar spine disability affected preclude prolonged standing, prolonged walking, weight bearing exercise, repetitive climbing the stairs or ladders, squatting, bending, and stooping.   The Veteran was found to be able to perform all activities of daily living.

The Board finds that the Veteran is entitled to a rating of 20 percent but no higher for a lumbar spine disability as of April 10, 2014.  The April 2014 VA examiner specifically evaluated the Veteran with muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour which is with the criteria for a 20 percent rating.  

The Board finds that the evidence does not support a rating in excess of 20 percent for a lumbar spine disabling as of April 10, 2014.  There is no evidence of record indicating that the Veteran has a forward flexion that is functionally limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The April 2014 VA examiner found no sign of ankylosis on physical examination, and the claims file does not suggest that ankylosis is present.  Additionally, there is no suggestion that bed rest has been prescribed, and the examiner in 2014 specifically found that the Veteran had not experienced any incapacitating episodes in the previous twelve months.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran was able to demonstrate full range of motion at his VA examination in 2014, with pain only beginning at 80 degrees.  That is the Veteran had pain free range of motion to well beyond 30 degrees of forward flexion.  Additionally, repetitive motion testing did not reduce range of motion.  The examiner acknowledged that the Veteran did experience pain on movement and interference with sitting, standing, and/or weight-bearing, but there is no suggestion that these limitations are so extensive as to effectively reduce the Veteran's range of motion in his lumbar spine to 30 degrees of forward flexion or less.  Further, there is no indication that the Veteran experiences functional impairment in excess of that reported in the VA examination reports during a painful flare-up.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  As such, the Board does not find that the Veteran's range of motion is so functionally limited so as to warrant a rating in excess of the 20 percent that is already assigned.

The Board further notes that there is no evidence of additional limitation experienced by the Veteran on repetition and pain did not limit any movements.  38 C.F.R. § 4.40 , 4.45 (2014).  There is no evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, to include during any reported painful flare-ups or limitation due to fatigability, incoordination, excess motion, or painful motion.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the Veteran's lumbar spine disability.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, while the Veteran has been diagnosed with degenerative disc disease, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2014).

The Board has also considered whether a separate rating for neurological findings is warranted.  The Boards finds that there is no evidence in the records to show that the Veteran's lumbar spine disability has any associated neurological impairments other than radiculopathy which is discussed below.  Multiple VA examiners have specifically diagnosed the Veteran with no neurological conditions and the Veteran also has not reported any neurological symptoms prior to April 2014.  The Board notes that the Veteran has been assigned a 10 percent rating under Diagnostic Code 8520 for radiculopathy of the left lower extremity associated with the lumbar spine disability, effective April 10,, 2014.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

Initially, the Board finds that the evidence is against granting an earlier effective date for the radiculopathy of the left lower extremity.  At no time prior to the April 2014 VA examination did the Veteran report any radicular symptoms.  Moreover, both the August 2007 and January 2012 VA examiners specifically found no signs or symptoms of radiculopathy associated with the Veteran's lumbar spine disability.  Therefore, the Board finds that an earlier effective date for left lower extremity radiculopathy is not warranted.  

As of April 10, 2014, the evidence does not support a rating in excess of 10 percent for lower left extremity radiculopathy.

After reviewing the evidence of record, the Board finds that the criteria for rating in excess of 10 percent left lower extremity radiculopathy are not met.  There is no medical evidence to support that the Veteran's neurological symptoms are anything more than mild in nature.  The objective findings of record indicate that the Veteran's impairment the left lower extremity is mild intermittent pain.  The examinations of record have not shown any objective findings of motor impairment with muscle strength impairment.  There are also no findings of muscle atrophy in the lower extremities.  Moreover, the level of sensory disturbance has not been objectively shown be abnormal, as shown in the April 2014 VA examination report.  The April 2014 VA examination found no sensory deficits, but did diagnose intermittent pain for the left sciatic nerve described which the examiner found to be mild in severity.  The Veteran is competent to report on symptoms and credible in his belief that his symptoms are more severe than currently rated.  However, the nature and degree of severity of his radiculopathy involves a medically complex matter.  The Board finds that the medical evidence is more probative in assessing whether the Veteran's overall disability more closely approximates a higher rating.  Absent medical evidence collectively showing more than mild incomplete paralysis, initial ratings in excess of 10 percent for radiculopathy of the left lower extremity is not warranted.

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain, numbness, and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine and radiculopathy requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.

Extraschedular Consideration-Lumbar Spine

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that all of the experienced symptoms of the Veteran's lumbar spine disability and neurological functioning are contemplated by the schedular criteria. 38 C.F.R. §§ 4.71a, 4.124a (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain and fatigue concerning his back.  Examiners have conducted examinations of the Veteran's spine and radiculopathy conditions and reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2014).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings, specifically, his spine has no ankylosis and his radiculopathy is not of a moderate severity.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against a compensable rating prior to April 10, 2014, and that the evidence supports a rating of 20 percent, but no higher, as of April 10, 2014 for a lumbar spine disability.  The Board also finds that the preponderance of the evidence is against an earlier effective date for the Veteran lower left extremity radiculopathy and against a rating in excess of 10 percent as of April 10, 2014, his are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 10 percent rating but no higher for a left ankle disability granted subject to the laws and regulations governing the award of monetary benefits, but a rating in excess of 10 percent is denied.

An initial 10 percent rating but no higher for a right ankle disability granted subject to the laws and regulations governing the award of monetary benefits, but a rating in excess of 10 percent is denied.

An initial compensable rating for a lumbar spine disability prior to April 10, 2014 is denied, but a 20 percent rating, but no higher, is granted as of April 10, 2014 subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for left lower extremity radiculopathy, secondary to a lumbar spine disability prior to April 10, 2014 is denied, and a rating in excess of 10 percent thereafter is denied.  


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


